Citation Nr: 1534619	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-37 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for service-connected bilateral hearing loss, rated non-compensable prior to October 31, 2012, and 40 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Senior Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2010, the Veteran presented testimony at a personal hearing conducted at the Boise RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The Board remanded the matter for additional development in September 2012, which has been substantially complied with as discussed below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus has been raised by the record via an October 2012 VA examination, and documented in a February 2013 memoradum letter from the Appeals Management Center to the Boise RO, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to October 31, 2012, the Veteran has demonstrated, at worst, Level I hearing acuity in the right ear and Level VI in the left ear.

2.  On and after October 31, 2012, the Veteran has demonstrated, at worst, Level VI hearing acuity in the right ear and Level VIII in the left ear.
CONCLUSIONS OF LAW

1.  Prior to October 31, 2012, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).

2.  On and after October 31, 2012, the criteria for a rating in excess of 40 percent disabling for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b).

For an increased compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Such notice was provided in an April 2009 letter.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran was also afforded VA examinations in April 2009 and October 2012 which are adequate upon which to base a determination, and include a description of the functional effects of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).   
The Veteran also provided relevant testimony during a June 2010 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal and explained that the rating criteria for bilateral hearing loss were governed by a mechanical application.  Moreover, the Veteran testified that he believed his hearing had worsened in severity since his last VA examination, and pursuant to his testimony, the Board remanded the matter for additional development in September 2012, which resulted in another examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that the Veteran is not prejudiced by a decision being rendered at this time and no further action pursuant to Bryant is necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2014), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).
While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a May 2009 rating decision, the RO continued the previously assigned non-compensable (0 percent rating) for bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A February 2013 rating decision increased the rating to 40 percent disabling, effective October 31, 2012.  In the April 2015 brief, the Veteran's representative argued that the 40 percent rating should have been awarded prior to October 31, 2012.

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.

After considering the evidence of record, the Board concludes that higher evaluations are not warranted.

The Veteran was afforded a VA audiological examination in April 2009 during which he stated that his hearing in his left ear has worsened in the last four to five years, that he must use his right ear when speaking on the phone, and that he has difficulty understanding conversations where more than one person is speaking at a time.  On examination, the Veteran's average pure tone threshold was 52.5 decibels in his right ear and 65 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 76 percent in the left ear.  The results of the VA examination correspond to Level I hearing for the right ear and to Level IV hearing for the left ear.  When those values are applied to Table VII, a 0 percent disability evaluation is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board has also considered whether a compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  In this regard, the Veteran has a puretone threshold of 30 decibels or less (25) at 1000 hertz and 70 decibels or more (75) at 2000 hertz in his left ear.  This results in Level VI hearing using Table VIa, and Level V hearing using Table VI for the left ear.  When those results are applied to Table VII, a non-compensable rating results.  38 C.F.R. § 4.86(b).  Accordingly, prior to October 31, 2012, the criteria for a compensable rating were not met.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

The Veteran was afforded another VA audiological examination in October 2012.  On examination, the Veteran's average pure tone threshold was 55 decibels in his right ear and 71.25 decibels in his left ear.  Speech audiometry revealed speech recognition ability of 62 percent in the right ear and of 57 percent in the left ear.  The results of the VA examination correspond to Level VI hearing for the right ear and to Level VIII hearing for the left ear.  When those values are applied to Table VII, a 40 percent disability evaluation is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  The provisions of 38 C.F.R. § 4.86 are inapplicable as the audiometric readings do not meet the criteria.  Accordingly, effective October 31, 2012, the criteria for a 40 percent rating, but no higher, were met.  38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's bilateral hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluations discussed above.  The Board has also considered the evidence of record showing that the Veteran has difficulty understanding speech, particularly soft voices and when there is background noise.  Although the Board finds his statements to be credible, it finds that these factors do not provide sufficient evidence on which to award a higher rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations correlate to a noncompensable disability rating prior to October 31, 2012, and no more than a 40 percent rating thereafter.  For these reasons and bases, the Board finds that the preponderance of the evidence is against higher schedular ratings for bilateral hearing loss. 

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has complained of difficulty hearing and understanding speech, especially soft voices and when there is background noise.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing. 

The Board points out that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and the Veteran does not contend otherwise.  Absent probative evidence of unemployability due to hearing loss, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.


ORDER

Entitlement to an increased rating for service-connected bilateral hearing loss, rated non-compensable prior to October 31, 2012, and 40 percent disabling thereafter, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


